 Case 1:19-mc-03029-LDH Document 1-4 Filed 11/26/19 Page 1 of 1 PageID #: 56
                                                                                   FILED
                                                                         ,,    IN CLERK'S OFFICE
                                                                         U.S. DISTRICT COURT E.D.N.Y.
UNITED STATES DISTRICT COURT                                             *        NOV 26 2019      *
EASTERN DISTRICT OF NEW YORK

                                                                              BROOKLYN OFFICE
IN RE APPLICATION OF ANDREW RIPPERT                                                       * J •*
TO OBTAIN DISCOVERY FOR USE IN A
PROCEEDING IN A FOREIGN TRIBUNAL
PURSUANT TO 28 U.S.C. § 1782(a)                             DeARCY HALL, J.
                                     [PROPOSED] ORDER

        Upon consideration of the Application of Andrew Rippert to Obtain Discovery for Use in

a Proceeding in a Foreign Tribunal Pursuant to 28 U.S.C. § 1782(a) (the "Application"), and all

papers submitted in support thereof, and pursuant to 28 U.S.C. § 1782(a), the Court orders as

follows:


        (a) The Application is granted;

        (b) Applicant Andrew Rippert is authorized to cause to be served on Constantine

           Iordanou the Subpoena Duces Tecum attached to the Application as Exhibit 1; and

        (c) Constantine Iordanou shall respond to the Subpoena Duces Tecum pursuant to the

           Federal Rules of Civil Procedure.


IT IS SO ORDERED.




Date:




                                                   United States District Judge
